Citation Nr: 1217150	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  He died September 5, 2002.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A hearing was held before the undersigned Veterans Law Judge in October 2010, and a transcript of this hearing is of record.  

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The action specified in the December 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2012, the Veteran submitted additional evidence and did not waiver RO review; however, as this evidence is duplicative of other evidence of record, there is no reason to seek a waiver of consideration of the evidence by the RO or to remand the matter for RO consideration of the evidence.  38 U.S.C.A. § 20.1304 (2011).




FINDINGS OF FACT

1.  The Veteran died in September 2002.  The death certificate lists the immediate causes of death as pneumonia and a brain tumor. 

2.  At the time of the Veteran's death, the Veteran was service connected for a disability of the right great toe. 

3.  The preponderance of the evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially contributed to by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection for the Cause of the Veteran's Death

The Appellant asserts that the Veteran's death was related to exposure to Agent Orange during his service in the Republic of Vietnam. 

As noted above, the Veteran died in September 2002.  The death certificate lists the immediate causes of death as pneumonia and a brain tumor.  At the time of the Veteran's death, the Veteran was service connected for a right great toe disability. 

To establish service connection for the cause of the Veteran's death, the evidence must show that the fatal disease was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011). 

A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  Generally, a service- connected disability, particularly one not materially affecting a vital organ, would not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Certain chronic diseases, including malignant brain tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

In 1981, the Veteran was diagnosed with a medulloblastoma (a type of brain tumor), which was successfully treated with surgical resection, followed by whole brain radiation therapy.  However, beginning approximately a decade later, the Veteran suffered from a series of strokes which left him disabled and which were attributed to the side effects of his previous radiation therapy.  The Veteran died in September 2002 and as noted above, his death was attributed to pneumonia and to residuals of his brain tumor.

The appellant has argued that the Veteran's brain tumor developed as a result of his exposure to Agent Orange during his service in the Republic of Vietnam.  The Veteran's DD-214 and service personnel records confirm that the Veteran served in Vietnam, so exposure to Agent Orange is conceded.  However, medullablastoma are not a disease for which presumptive service connection can be granted based on exposure to herbicides under 38 C.F.R. § 3.309(e).  

Additionally, there is no evidence in the Veteran's service treatment records that he suffered from a brain tumor or pneumonia in service or with one year of service.  The Veteran did sever his right great toe during his active service, but there is no evidence, and the appellant has not suggested, that this injury caused or substantially contributed to the Veteran's death.

Post service, the Veteran was not diagnosed with a brain tumor until more than a decade after separation from service.  The Board has reviewed the private treatment records submitted by the appellant, but it does not appear that any of the Veteran's treating physicians, with the exception of Dr. J.K., discussed below, ever offered an opinion concerning the etiology of the Veteran's brain tumor.  

In support of her claim, the Veteran has submitted several letters from Dr. J.K., a doctor at Duluth Clinic Cancer Center.  In an April 2007 letter, Dr. J.K. noted that in Vietnam, the Veteran worked as a jet engine mechanic and a perimeter guard, and when on to state, "[b]ecause of the unusualness of this and what we appear to know, I have to believe that there is a great chance that [the Veteran's] malignancy was caused by Agent Orange.  I believe the chance of this is greater than 50%."

In an August 2008 letter, he admitted that the Veteran had "a most unusual tumor, for which we do not have a specific cause", a statement which clearly undermines his own findings above.  He also admitted that there were no epidemiological studies to support his belief that the Veteran's brain tumor was due to his Agent Orange exposure, but noted that Agent Orange exposure is associated with other types of cancer.  Again, the Doctor is providing evidence against his own medical opinion, clearly indicating that there is no logical basis for his medical opinion other than Agent Orange sometimes causes some other types of cancers, therefore, it is likely to have caused this brain tumor.  

He concluded that "since [the Veteran] was in Vietnam that there is a reasonable chance, which I would estimate is greater than 50%, that the herbicides, particularly Agent Orange and others which were used, were causative factors in terms of his medulloblastoma."  He went on to state that, "I have to believe, having been involved with people like this, that what he was exposed to in Vietnam has the potential of causing such tumors."

He submitted a copy of a reference entitled Risk Factors for Tumors, which noted that there was some evidence that farming as an occupation and place of residence is associated with a greater risk for developing a brain tumor, but that "no consistent evidence exists to implicate any particular chemical exposure as a risk factor for brain tumor among agricultural workers."  The appellant has also submitted a number of articles on brain tumors, including medulloblastoma, but like the article submitted by Dr. J.K., these articles do not show any connection between Agent Orange and the type of brain tumor from which the Veteran suffered.  

VA obtained two medical opinions addressing the issue of whether the Veteran's brain tumor was a least as likely as not due to the Veteran's Agent Orange exposure.  In May 2008, a VA radiation oncologist, Dr. V.K. reviewed the available medical literature and found that "numerous studies, including report if the National Academy of Science, do not show any evidence that Agent Orange is an etiological factor in development of a neuroblastoma."  He concluded that "currently there is no data confirming that Agent Orange may be considered as a factor that caused or substantially contributed to the Veteran's death from brain tumor (medulloblastoma)."  

In June 2011, Dr. D.K., a VA physician who is Board certified in occupational and environmental medicine, opined that medulloblastoma are less likely than not caused by or the result of Agent Orange exposure.  He noted that studies completed by the National Academy of Science did not find evidence of causation between Agent Orange exposure and medulloblastoma.  He also reviewed current medical literature and found that it did not show "any environmental exposure component to medulloblastoma, thus exposure to Agent Orange would not be a causative factor."

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinions of the two VA physicians to be more probative than the opinion of Dr. J.K.  The VA doctors researched the causes of medulloblastoma and found no evidence in the medical literature of any causal relationship between this type of brain tumor and Agent Orange.  Dr. J.K. appears to concede as much in his August 2008 letter, admitting that he does not know the cause of the Veteran's tumor and acknowledging that there is no empirical evidence of a relationship between Agent Orange exposure and medulloblastoma.  It appears that he based his opinion that that the Veteran's brain tumor was most likely caused by his Agent Orange exposure on the fact that Agent Orange is known to cause other types of cancer and therefore "has the potential of causing such tumors"(emphasis added).

In this regard, it is important to note that no one is suggesting that it is "impossible" for the Veteran's brain tumor to be the result of Agent Orange exposure, as no one would suggest that it is "impossible" for the Veteran's brain tumor to be the result of the chemicals he was exposed to as a mechanic, genetic factors, or any one of thousands of possible causes both before, during, and after service (even the very real possibility that there was not an actual cause).  As even the appellant's own expert has admitted, we simply do not know what caused this cancer.  However, we cannot grant this claim based on a "possible" or "potential" standard.  

In this regard, the Board must note that it has had the opportunity to review the private medical opinion in detail and finds, for reasons noted above, that it warrants highly limited probative value in this case.  The opinion actually provides facts which undermine the foundation of its own conclusion, among other problems with the opinion.

Here, there is simply no empirical evidence to support the appellant's contentions that Agent Orange caused the Veteran's brain tumor, and significant evidence against this finding.  The Board finds that the fact that Agent Orange is associated with other types of cancer has minimal probative value compared to empirical evidence, including research by the National Academy of Science, finding no causal relationship between Agent Orange and the type of cancer the Veteran suffered from, a medulloblastoma.  

The Board recognizes that the appellant sincerely believes that the Veteran's medulloblastoma was caused by his herbicide exposure in service; however, she has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran developed a brain tumor due to his alleged herbicide exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the appellant's opinion on the etiology of the Veteran's cause of death is not competent evidence and is entitled to low probative weight.

In statements to VA October 2010 and March 2011 statements to VA, the appellant appears to argue that because VA recognized a "link" between Agent Orange and Parkinson's Disease, despite the absence of any empirical evidence of a causal relationship, they should also recognize a similar "link" between Agent Orange and a the Veteran's brain tumor.  In essence, the Veteran's argument is an equitable argument, not a legal one.  It is important for the Veteran to understand that the Board may only grant entitlement to VA benefits as authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress"); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

The Board has no authority to determine that a particular disease is related to Agent Orange; we only apply the implementing regulations.  The Board is sympathetic to the fact that the process by which diseases are determined to be presumptively related to Agent Orange/herbicides exposure may appear unfair to the appellant, but this does not provide a basis to grant this claim.

The appellant has also submitted an August 1994 letter from W.B.R., the Special Master for Appeals of the United States District Court in Brooklyn, New York, approving the Veteran's application for disability payments through the Agent Orange Veteran Payment Program.  However, eligibility for benefits through this program does not mean that the Veteran is eligible for benefits from VA.  The two programs are unrelated and have different standards for determining eligibility for benefits.  Thus, the fact that the Veteran was granted benefits through the Agent Orange Veteran Payment Program has no probative value.  

Finally, the appellant has cited to a case she knows of in which a Veteran was granted entitlement to service connection for non-Hodgkin's lymphoma, which was diagnosed twenty years after service.  However, a determination that a disability is related to service is made on a case by case basis, based on the factual circumstances of each individual Veteran.  Thus, a Board decision in another case has no relevance to this one.  Furthermore, the Board notes that non-Hodgkin's lymphoma, unlike medulloblastoma, is one of the diseases listed in 38 C.F.R. § 3.309 that is presumptively service connected.  Where a claimant can establish that a veteran has one of the diseases listed in 38 C.F.R. § 3.309(e) and that he or she served in the Republic of Vietnam, service connection is presumed.  When a claimant does not have one of the diseases listed in 38 C.F.R. § 3.309(e), as is the case here, the claimant must submit proof that the claimed disability was caused by exposure to Agent Orange.  

The Board appreciates that the Veteran's long illness caused considerable suffering and hardship to the Veteran and his family.  The Board's finding that the preponderance of the evidence is against the appellant's claim should not be viewed as a slight to the Veteran's honorable service to his country during a period of war.  The Board wishes to make clear to the appellant that the Veteran's exposure to herbicides in service is not being questioned.  However, the preponderance of the evidence shows that this exposure to herbicides less likely than not caused the Veteran's medulloblastoma.  

At this time, there is no empirical evidence of a relationship between exposure to Agent Orange and medulloblastoma, as clearly explained in the two VA medical opinions, which the Board finds more probative than the private medical opinion submitted by the appellant for the reasons explained above.  If later research establishes a connection between Agent Orange and medulloblastoma, the appellant's claim can be reopened.  Additionally, there is no evidence of record to suggest that any other service connected disability or a disability that should have been service connected caused or substantially contributed to the Veteran's death.  Accordingly, entitlement to service connection for the cause of the Veteran's death must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for dependency and indemnity compensation (DIC) benefits, section5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify was satisfied by letters sent to the appellant in October 2007 and February 2011.  These letters informed the appellant of what evidence was required to substantiate her claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in February 2011.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in February 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant submitted private medical records and a private medical opinion and was provided an opportunity to set forth her contentions during the October 2010 hearing before the undersigned Veterans Law Judge.  VA also obtained two VA medical opinions in May 2008 and June 2011.  These opinions are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


